UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1312


In re: DAREN KAREEM GADSDEN, a/k/a D,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:11-cr-00302-CCB-3)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Daren Kareem Gadsden, Petitioner Pro Se. Jason Daniel Medinger, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daren Kareem Gadsden petitions for a writ of mandamus seeking an order from

this court directing the district court to: (a) dismiss the bank fraud counts of which he was

convicted; and (b) resentence Gadsden and state on the record the statutory provision

upon which the district court relied when it ordered Gadsden to pay restitution.

Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.   Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought, In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and may not be used as a substitute for

appeal. In re Beard, 811 F.2d 818, 826 (4th Cir. 1987); see In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

       We conclude that Gadsden is not entitled to mandamus relief.            Accordingly,

although we grant leave to proceed in forma pauperis, we deny Gadsden’s petition for a

writ of mandamus.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




                                             2